Title: From Thomas Jefferson to Thomas Pinckney, 1 January 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Jan. 1. 1793.

I have it in charge from the President of the United States, to desire you to be very attentive to the embarkation of troops from the British dominions in Europe, to those in America, and particularly to Quebec—and to give us the earliest advice of their numbers, destination, object and other material circumstances. I have the honor to be with great and sincere esteem, Dear Sir Your most obedient and most humble servt

Th: Jefferson

